DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 22, 2020 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on September 22, 2020.
The amendment to the specification filed on September 22, 2020 is entered.
Claims 1, 2, 4, 6-9 and 11 are currently pending and have been examined.
Claims 1, 6, and 8 are amended.
Upon further review of the Final Rejection mailed February 13, 2019 pertaining the rejection of Claims 2, 4 and 11 under 35 USC § 112(a) for failure to comply with 
Applicant’s amendment of Claim 6 overcomes the rejection under 35 USC § 112(b) for indefiniteness; However, Applicant’s amendment of Claims 1 and 8, fails to overcome the rejection to the claims under the rejection under 35 USC § 112(b) for indefinites related to lack of antecedent basis, set forth in the Office Action mailed February 13, 2019.  The rejection is maintained.
While Applicant has amended Claims 1 and 8, Claim 9 remains unmodified.  The amendment fails to address the cited issues related to the lack of antecedent basis regarding the limitation “said air intake” in Claim 1;  the limitations “said air deflector for splitting said chilled air” in Claim 8; and the limitation “said air intake” in Claim 9.  Further, Applicant’s amendment to Claim 8 introduces a new configuration of the air deflector, being that of a “coextensive air deflector.”  Because of this, the rejection is updated and maintained.   

Specification
The disclosure is objected to because of the following informalities: 
The disclosure indicates that there should be 17 pages; however, there are only 10 pages provided.  
Line 17 of Page 1 states, “[i]n the case of failure”; however, Examiner suggest that it state “[i]n the case of a failure”.   Note: the sentence is missing the indefinite article “a.”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“said air intake coextensive with said heat exchanger,” in lines 14-15 of Claim 1;
“said at least one air intake coextensive with said plurality of shelves of said food rack” in lines 3-4 of Claim 8; and 
“said air intake coextensive with said heat exchanger,” air intake coextensive with said heat exchanger,” in line 12 of Claim 9.
While the specification as originally filed, makes mention of the air deflector being coextensive to the heat exchanger (see Page 9 lines 16-17), it fails to make mention of the at least one air intake being coextensive with said plurality of shelves nor being coextensive with said heat exchanger, as claimed.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “planar L-shaped baseplate” in line 4; however, it should recite, “a planar L-shaped based plate.”  Note missing indefinite article “a.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a planar L-shaped baseplate” in line 4.  However, it is unclear as to whether the claim is directed to a baseplate in the shape of a “capital L” or simply a baseplate with an “l shaped plan.”  The specification as originally filed, including at least Figs 1-2, provide that the shape of the baseplate claimed is that of a “capital L.”  This ambiguity regarding the intention of “a planar L-shape baseplate” renders the claim indefinite.  As the claim reads, it is broader than what is provided in the specification.  Examiner suggest including language that indicates that the rear section and the forward projecting sections are perpendicular to each other.
Claim 1 recites the limitation “said air intake” in line 14.  There is insufficient antecedent basis for these limitations in the claim.  
Further it is unclear as to whether “said air intake” is included within or distinct from the “at least one air intake” introduced in line 12 of the claim.  This ambiguity further renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as said at least one air intake.
Claim 8 recites the limitation “said coextensive air deflector” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
said coextensive air deflector is intended to  be the air deflector that is coextensive with the heat exchanger, introduced in lines 2-3 of Claim 8 or an altogether new and different type of air deflector that has not been disclosed.  This ambiguity further renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as “said air deflector.”
Claim 9 recites the limitation “said air intake” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  
Further it is unclear as to whether “said air intake” is included within or distinct from the “at least one air intake” introduced in line 10 of the claim.  This ambiguity further renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as said at least one air intake.
Claims 2, 4, 6-7 and 11 are rejected as depending from the rejected Claim 1. 

Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach planar L-shaped baseplate having a rear section and a forward projecting front section, said rear section and said forward projecting front section having a top and bottom surface, said compressor mounted to said top surface of said planar L-shaped baseplate rear section and said condenser 

Response to Arguments
Applicant's arguments filed April 08, 2019 with respect to the previous rejection of Claims 1, 2, 4, 6-9 and 11, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.M.J./Examiner, Art Unit 3763  
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763